NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                 ______________________

               EDWARD J. SIMPKINS,
                    Petitioner,

                            v.

     OFFICE OF PERSONNEL MANAGEMENT,
                   Respondent.
             ______________________

                       2012-3201
                 ______________________

   Petition for review of the Merit Systems Protection
Board in case no. DC844E110968-I-1.
                 ______________________

                 Decided: March 8, 2013
                 ______________________

      EDWARD J. SIMPKINS, Greenbelt, Maryland, pro se
       JEFFREY D. KLINGMAN, Trial Attorney, Commercial
Litigation Branch, Civil Division, United States Depart-
ment of Justice, of Washington, DC, for respondent. With
him on the brief were STUART F. DELERY, Principal Assis-
tant Attorney General, JEANNE E. DAVIDSON, Director,
and REGINALD T. BLADES, JR., Assistant Director. EARL
A. SANDERS, Attorney, Office of General Counsel, Office of
Personnel Management, of Washington, DC.
2                                  EDWARD SIMPKINS   v. OPM
                 ______________________
Before RADER, Chief Judge, O'MALLEY, and REYNA, Circuit
                        Judges.
PER CURIAM.
    Edward Simpkins appeals from a final order of the
Merit Systems Protection Board (“the Board”) denying his
petition for review of an initial decision of the Board
dismissing his appeal as barred by the doctrine of res
judicata. Because the Board properly determined that res
judicata barred a new claim by Mr. Simpkins, and be-
cause the Board did not act arbitrarily in declining to
reopen Mr. Simpkins’ prior claim, we affirm.
    Mr. Simpkins served in the United States Navy from
1980 through 1986, at which point he was honorably
discharged with disability severance pay. After his dis-
charge, Mr. Simpkins began receiving disability pay from
the Department of Veterans Affairs (“DVA”) for his ser-
vice-connected condition of hypertension with left ventric-
ular hypertrophy. In July 2000, Mr. Simpkins began
working as a Benefits Advisor with the Department of
Labor. In October 2008, Mr. Simpkins applied to the
Office of Personnel Management (“OPM”) for disability
retirement under the Federal Employees Retirement
System (“FERS”) based on the medical conditions of
hypertension, mitral valve prolapse, and high cholesterol.
In early 2009, Mr. Simpkins resigned from his Benefits
Advisor position. In June 2009, OPM denied Mr. Simp-
kins’ application for disability retirement under FERS.
Mr. Simpkins appealed to the Board.
    An administrative judge (“AJ”) of the Board denied
Mr. Simpkins’ initial appeal. The full Board denied Mr.
Simpkins’ petition for review of the AJ’s initial decision,
but reopened and remanded the matter to the AJ based
on new evidence that in October 2009 the DVA had in-
creased Mr. Simpkins’ disability rating. Simpkins v.
 EDWARD SIMPKINS   v. OPM                                3
Office of Pers. Mgmt., DC-844E-09-0623-I-1, 2010 WL
958079 (M.S.P.B. Mar. 16, 2010). On remand, the AJ
ordered Mr. Simpkins to submit any additional medical
evidence on which the DVA had relied in its rating deci-
sion. Mr. Simpkins submitted to the AJ various docu-
ments, including the DVA’s October 2009 rating decision,
but the AJ found these documents insufficient to over-
come the weight of the evidence. The AJ specifically
noted Mr. Simpkins’ failure to produce the medical rec-
ords on which the DVA had relied in establishing his new
disability rating. The AJ again affirmed OPM’s original
denial of Mr. Simpkins’ application for FERS benefits,
and the full Board denied Mr. Simpkins’ petition for
review. Mr. Simpkins petitioned our court for review of
the Board’s decision.
    In February 2011, we affirmed the Board’s decision,
finding no reversible error in the Board’s determination
that the medical evidence of record supported a conclusion
that Mr. Simpkins’ conditions were being managed
through medication such that he could continue to per-
form his duties. Simpkins v. Office of Pers. Mgmt., 411 F.
App’x 323, 326 (Fed. Cir. 2011). We noted the Board’s
determination that, although Mr. Simpkins had not
submitted the medical evidence underlying the DVA’s
2009 rating decision, the DVA’s decision actually support-
ed the finding that Mr. Simpkins’ medical conditions did
not prevent useful and efficient service, and were being
managed through medication. Id.
    In March 2011, the DVA revised Mr. Simpkins’ ser-
vice-connected disability rating to 100%. Based on the
DVA’s adjustment of his disability rating, Mr. Simpkins
again appealed to the Board from OPM’s original denial
in 2009 of his application for disability retirement under
FERS. In December 2011, an AJ dismissed Mr. Simpkins’
appeal as barred by res judicata. The AJ determined that
Mr. Simpkins had “previously filed an appeal of OPM’s
denial of his application for disability retirement based on
4                                  EDWARD SIMPKINS   v. OPM
the same medical conditions at issue in this appeal, which
was fully litigated and resulted in a final judgment on the
merits.” The AJ considered the DVA’s March 2011 re-
vised rating decision, but found that the DVA’s decision
did not warrant reopening Mr. Simpkins’ original appeal.
Mr. Simpkins petitioned the full Board for review.
    The full Board denied Mr. Simpkins’ petition for re-
view. The Board found that res judicata barred Mr.
Simpkins’ appeal to the extent it represented a new
appeal of OPM’s original 2009 decision. The Board recog-
nized, however, that Mr. Simpkins presented previously
unavailable evidence, that is, the DVA’s March 2011
decision to revise Mr. Simpkins’ disability rating to 100%.
The Board thus considered whether it should reopen Mr.
Simpkins’ prior appeal.
    The Board first noted that DVA disability ratings are
based on criteria different from those relevant to disabil-
ity benefits under FERS. Further, the Board determined
that Mr. Simpkins’ submissions failed to show that the
DVA had increased his disability rating based on a
change in any medical condition at issue in his prior
appeal. Rather, the Board found, “the increased disability
rating was based on new conditions not raised before
OPM or the Board in the prior appeal.” The Board thus
concluded that “the DVA’s new disability rating does not
constitute strong evidence in favor of a different outcome
for this appeal” and denied Mr. Simpkins’ request to
reopen his prior appeal.
    Mr. Simpkins appeals. We have jurisdiction pursuant
to 28 U.S.C. § 1295(a)(9).
                  STANDARD OF REVIEW
    The scope of our review in an appeal from a decision
of the Board is limited. In general, we can set aside the
Board’s decision only if it was “(1) arbitrary, capricious,
an abuse of discretion, or otherwise not in accordance
 EDWARD SIMPKINS   v. OPM                                 5
with law; (2) obtained without procedures required by
law, rule, or regulation having been followed; or (3) un-
supported by substantial evidence.” 5 U.S.C. § 7703(c);
see Briggs v. Merit Sys. Prot. Bd., 331 F.3d 1307, 1311
(Fed. Cir. 2003). Substantial evidence is “such relevant
evidence as a reasonable mind might accept as adequate
to support a conclusion.” Consolidated Edison Co. v.
NLRB, 305 U.S. 197, 229 (1938).
    In the case of the denial of a request for disability re-
tirement, our review is limited further. Pursuant to 5
U.S.C. § 8461(d), we are precluded from reviewing the
factual underpinnings of physical disability determina-
tions, but may address whether there has been “a sub-
stantial departure from important procedural rights, a
misconstruction of the governing legislation, or some like
error ‘going to the heart of the administrative determina-
tion.’” Anthony v. Office of Pers. Mgmt., 58 F.3d 620, 626
(Fed. Cir. 1995) (quoting Lindahl v. Office of Pers. Mgmt.,
470 U.S. 768, 791 (1985)).
                       RES JUDICATA
    To the extent Mr. Simpkins’ appeal represents a new
challenge to OPM’s original 2009 denial of his application
for disability retirement under FERS, we agree with the
Board that Mr. Simpkins’ appeal is barred by res judicata.
    The doctrine of res judicata, also known as “claim pre-
clusion,” serves to “relieve parties of the cost and vexation
of multiple lawsuits, conserve judicial resources, and, by
preventing inconsistent decisions, encourage reliance on
adjudication.” Allen v. McCurry, 449 U.S. 90, 94 (1980).
Res judicata applies if (1) the prior decision was rendered
by a forum with competent jurisdiction; (2) the prior
decision was a final decision on the merits; and (3) the
same cause of action and the same parties or their privies
were involved in both cases. Carson v. Dep't of Energy,
398 F.3d 1369, 1375 (Fed. Cir. 2005).
6                                   EDWARD SIMPKINS   v. OPM
     Here, all three criteria are satisfied. Mr. Simpkins
pursued his prior appeal from OPM’s original 2009 deci-
sion first to the Board and then to our court. We affirmed
the decision of the Board. Our affirmance of the Board’s
decision was a final decision on the merits by a tribunal of
competent jurisdiction. In his current appeal, Mr. Simp-
kins again challenges OPM’s original 2009 denial of his
application for disability retirement under FERS. This is
the same issue which the identical parties have already
litigated in full. Accordingly, res judicata bars Mr. Simp-
kins’ appeal to the extent it represents a new appeal of
OPM’s original denial of his application for disability
retirement under FERS.
                 REOPENING PRIOR APPEAL
    We find further that the Board did not abuse its dis-
cretion in determining that the DVA’s March 2011 revised
disability rating does not warrant reopening Mr. Simp-
kins’ previous appeal. We find the Board did not abuse its
discretion for three reasons.
      First, as the Board noted, different statutes and regu-
lations govern service-connected disability determinations
by the DVA. The DVA bases disability ratings on criteria
different from those at issue in determining eligibility for
retirement benefits under FERS. While we must consider
an applicant’s established eligibility for other disability
benefits, including underlying medical data, such eligibil-
ity is not determinative of disability benefits under FERS.
Dunbar v. Office of Pers. Mgmt., 280 F. App'x 984, 985
(Fed. Cir. 2008) (“Thus, while petitioner here had received
. . . VA disability ratings, these ratings did not bind OPM
to find him disabled under FERS.”); cf. Trevan v. Office of
Pers. Mgmt., 69 F.3d 520, 526 (Fed. Cir. 1995) (“There is
no indication in either the statute or the legislative histo-
ry that . . . determinations made by the Social Security
Administration regarding award and continuation of
Social Security disability benefits govern OPM’s admin-
 EDWARD SIMPKINS   v. OPM                                  7
istration of FERS benefits.”); Furlong v. United States,
153 Ct. Cl. 557 (1961) (“So far as the action of the Veter-
ans Administration is concerned, we have many times
held that the basis for its action is different from the basis
upon which a retiring board determines whether or not an
officer is entitled to retirement for physical disability, and
that a finding by the Veterans Administration, that a
plaintiff is disabled, does not show that the finding of the
Retiring Board, that he was not entitled to retirement for
physical disability, is arbitrary or capricious or even
erroneous. After all, jurisdiction to determine a person's
entitlement to retirement is vested by law in the Retiring
Board, and not in the Veterans Administration.” (internal
citations omitted)).
     Second, the DVA’s March 2011 revised rating decision
did not increase Mr. Simpkins’ disability rating due to
any of the three medical conditions on which Mr. Simp-
kins based his 2008 application for disability retirement
under FERS (that is, hypertension, mitral valve prolapse,
or high cholesterol). “OPM regulations,” however, “re-
quire the appellant to provide medical documentation
supporting the claim for disability.” Reilly v. Office of
Pers. Mgmt., 571 F.3d 1372, 1380 (Fed. Cir. 2009). As the
Board noted, the DVA’s 2011 evaluation of Mr. Simpkins’
disability due to hypertension and mitral valve prolapse
remained the same as it had been when Mr. Simpkins
filed his previous appeal. The DVA, rather, based its
March 2011 revised disability rating on new medical
conditions not raised before OPM or the Board in Mr.
Simpkins’ prior appeal.
    Third, as the AJ noted, the DVA in its March 2011
rating decision raised Mr. Simpkins’ service-connected
disability rating to 100% effective 1 February 2010. Yet
this effective date of February 2010 is nearly a year after
Mr. Simpkins’ resignation from Federal employment on
16 April 2009. We therefore have reason to doubt the
8                                  EDWARD SIMPKINS   v. OPM
relevance of the DVA’s 2011 rating decision, based at
least on the date on which that decision became effective.
    For these reasons, we find that the Board did not
abuse its discretion in declining to reopen Mr. Simpkins’
prior appeal based on the DVA’s 2011 disability rating
decision. The Board fully considered the DVA’s revised
rating decision, and the Board’s determination that the
DVA’s decision did not warrant reopening Mr. Simpkins
prior appeal was not arbitrary or capricious. The judg-
ment of the Board is
                       AFFIRMED
                          COSTS
    Each party shall bear its own costs.